DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Brush (Reg. No. 34,557) on August 9, 2021.

The application has been amended as follows: 
Regarding Claim 9, Please change the phrase “processing unit” to “processor” in line 9

Allowable Subject Matter
Claims 1 – 9 are allowed.
Novlan et al. (US 2016/0044665) Section 0134, Adachi et al. (US 2016/0242144) Section 0137, and Zhang (US 2018/0167914) Section 0106 teach centralized resource allocation for D2D terminals.  Ro et al. (US 2016/0278120) also teaches resource allocation in a D2D environment.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or render obvious the following features:
requesting from the base station to the D2D terminals of the subset asking them to simultaneously report a minimum power and a maximum bit rate which minimize their utility metric, determining by the base station a D2D terminal out of the D2D terminals of the subset for which the utility function applied to the D2D terminal’s reported power and bit rate is minimal so as to allocate to the D2D terminal spectral resources to transmit during the transmission interval
receiver configured to receive a request originating from the base station asking the D2D terminal to simultaneously report a minimum power and a maximum bit rate which minimize the utility metric
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ahn et al. (US 2014/0133590) Section 0047 teaches PDCCH DCI format 0, Li et al. (US 2018/0097578) Section 0066 teaches PUCCH formats 2/2a/2b, and Park et al. (US 2014/0324974) Section 0014 teaches round robin resource allocation all of which is not claimed but disclosed in Applicants’ specification.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







August 9, 2021